Exhibit 10.40


DATED 2 JANUARY 2019












(1)    EURO CAR PARTS LIMITED


(2)    LKQ CORPORATION


(3)    SUKHPAL SINGH AHLUWALIA


            










SETTLEMENT AGREEMENT
without prejudice and subject to contract







K&L Gates LLP
One New Change London EC4M 9AF
Tel: +44 (0)20 7648 9000
Fax: +44 (0)20 7648 9001
Ref: PXC/3710256.00361
302864334 v2

--------------------------------------------------------------------------------





THIS AGREEMENT is made on the 2nd day of January 2019
BETWEEN:
(1)
Euro Car Parts Limited, company number 02680212, whose registered office is at
T2, Birch Coppice Business Park, Danny Morson Way, Dordon, Tamworth, England,
B78 1SE (the "Company");

(2)
LKQ Corporation, a company incorporated in the state of Delaware, USA, whose
principal place of business is 500 West Madison Street, Suite 2800, Chicago,
Illinois 60661, USA (“LKQ”); and

(3)
Sukhpal Singh Ahluwalia of 89 Winnington Road, London N2 0TT (the "Employee")

WHEREAS:-
(A)
The Employee is employed by the Company pursuant to the terms of the Contract of
Employment.

(B)    The Employee's employment will terminate on the Termination Date.
(C)
The Company, LKQ and the Employee have agreed the terms set out in this
Agreement in settlement of the Claims and all and any other claims which the
Employee has or may have against the Company or any Associated Companies or
against any employees or officers of any such company arising out of or in
connection with or as a consequence of the Employee's employment or its
termination (save in relation to any claims for personal injury and accrued
pension rights).

(D)
The Company is entering into this Agreement on its own behalf and as agent for
any Associated Company.

DEFINITIONS
In this Agreement the following words and expressions shall have the following
meanings:
"Act" means the Companies Act 2006;
"Associated Company" means:
(a)
any Holding Company of the Company; or

(b)any Subsidiary of any such Holding Company; or
(c)any body corporate (within the meaning of Section 1173 of the Act):
(i)
of which any one or more of the Company and any bodies corporate within
paragraph (a), (b) or (c) of this definition beneficially owns (directly or
indirectly) at least 25% in



302864334 v2



--------------------------------------------------------------------------------




nominal value of any class of equity share capital (within the meaning of
Section 548 of the Act) carrying the right to vote in all circumstances at
general meetings; or
(ii)
which is directly or indirectly controlled by the Company; or

(iii)
which directly or indirectly controls the Company; or

(iv)
which is directly or indirectly controlled by a third party who also directly or
indirectly controls the Company; or

(v)
of which the Company or an Associated Company is a partner

and shall include, without limitation, LKQ and Keystone Automotive Operations
(India) Pvt. Ltd.
"Claims" means those allegations and/or potential claims referred to in Clause
5.1 below;
"Contract of Employment" means the contract of employment between the Company
and the Employee dated 7 September 2017;
"HMRC" means Her Majesty's Revenue and Customs;
"Qualified Lawyer" means Melanie Lane, CMS Cameron McKenna Nabarro Olswang LLP,
Cannon Place, 78 Cannon Street, London, EC4N 6AF;
"Subsidiary" and "Holding Company" have the respective meanings given to them by
Section 1159 of the Act and any reference to the Subsidiary or Subsidiaries or
Holding Company is (unless inconsistent with the context) intended to be a
reference to the Subsidiary or Subsidiaries or Holding Company respectively of
the Company in question at the relevant time;
"Termination Date" is the date of this Agreement; and
"Termination Payment" means the sum of £843,055.56 representing a payment in
lieu of the salary, directors fees and guaranteed bonus which the Employee would
have received had the Contract of Employment continued up to the expiry date of
7 September 2020.


THE COMPANY AND THE EMPLOYEE have agreed as follows:
1.    PAYMENTS
1.1.
The Employee's employment will terminate on the Termination Date. The Company
shall pay the Termination Payment in equal monthly instalments of £41,666.67
from the Termination Date up to and including 31 August 2020, with a further
payment of £9,722.22 to be paid in respect of the period 1 September 2020 to 7
September 2020, with payment to be made on the Company’s usual payroll dates,



302864334 v2



--------------------------------------------------------------------------------




on condition that the Employee abides by the provisions of Clause 17 of the
Contract of Employment, as amended by Clause 1.2 of this Agreement. The
Termination Payment will be subject to deductions for income tax and national
insurance contributions.
1.2.
The Company shall make a further payment of £100 (less deductions for income tax
and national insurance contributions) to the Employee in consideration of the
Employee’s agreement to a variation to clause 17 of the Contract of Employment
such that the Restrictive Covenants specified therein shall continue to apply to
the Employee up to and including 7 September 2020 (but not thereafter), such
variation to take effect on the date of this Agreement.

1.3.
The Employee will receive his salary and other contractual benefits up to the
Termination Date on the usual basis, subject to the normal deductions for income
tax and national insurance. The Employee shall also be paid his 2018 guaranteed
bonus in February 2019, subject to the usual deductions for income tax and
national insurance contributions.

1.4.
The Company will pay to the Employee, on the next usual payroll date following
the Termination Date, the sum of £7,615.38 less deductions for income tax and
national insurance in respect of the Employee's accrued but untaken holiday as
at the Termination Date (6 days).

1.5.
The Company shall promptly reimburse the Employee for all business expenses
properly and reasonably incurred by him up to the Termination Date, subject to
his compliance with the Company's rules and procedures relating to expenses and
the production of satisfactory VAT receipts.

1.6.
Subject to Clause 5.9, the Company will, without any admission of liability
whatsoever and on behalf of the Associated Companies, pay to the Employee the
Termination Payment as compensation for the termination of his employment and
for loss of office and in full and final settlement of the Claims and all other
claims which the Employee has or may have (whether now or at any time in the
future) against the Company or any Associated Company arising out of his
employment or the termination thereof.

1.7.
The Company and the Employee agree to use reasonable endeavours in good faith to
agree a valuation of Digraph Transport Supplies Limited (“Digraph”) and to
effect a sale of one party’s shares in Digraph to the other party by no later
than 31 March 2019.

2.    TAX LIABILITIES
The Employee shall be responsible for all tax liabilities and employee national
insurance contributions which are due in respect of the Termination Payment and
any benefits provided to the Employee under this Agreement (other than for any
tax or national insurance contributions deducted by the Company at source) (the
"Tax Liabilities") and the Employee shall indemnify the Company and hold the
Company harmless against all Tax Liabilities in respect of which the Company is
obliged to account to HMRC


302864334 v2



--------------------------------------------------------------------------------




pursuant to the PAYE Regulations at any time and all costs, claims, expenses or
proceedings, penalties and interest incurred by the Company which arise out of
or in connection with any obligation to pay (or deduct) such Tax Liabilities
(save for any costs, claims, expenses or proceedings, penalties and interest
arising from the delay or default of the Company, including a failure by the
Company to apply PAYE to the Termination Payment). Before making any payment to
HMRC or other relevant authority in relation to any demand for Tax Liabilities
and upon receipt of any such demand, the Company shall inform the Employee of
the situation and afford him a reasonable opportunity to make representations to
HMRC or other relevant authority at his own expense (provided that nothing in
this Clause shall prevent the Company from complying with its legal obligations
with regard to HMRC or other competent body).
3.    COMPANY PROPERTY
The Employee will, on or before 8 January 2019, return all documents and
correspondence, business equipment or any other property whatsoever belonging to
or relating to the business of the Company or any Associated Company including
any company fuel card, credit or charge cards, personal computer, laptop, mobile
telephone, computer peripherals, software, client lists, employee details,
financial or business information, trading history or other confidential or
non-confidential information (including, without limitation, any passwords which
the Employee has for locked files or systems) howsoever stored which the
Employee has or has had in his possession or under his control (together,
"Company Property"). The Employee's obligations under this Clause shall be
deemed to include a return of all copies, drafts, reproductions, notes,
extracts, or summaries (howsoever made) of such Company Property and/or an
irretrievable deletion of any copies, drafts, reproductions, notes, extracts, or
summaries (howsoever made) of Company Property stored on any computer or storage
media or otherwise in any electronic form outside of the premises of the
Company. The Employee shall, if requested by the Company, confirm in writing his
compliance with his obligations under this Clause. The Employee warrants that he
has not made or retained copies of or extracts from documents or any notes of or
information relating to the business of the Company or any Associated Company,
nor will he do so.
4.    CONFIDENTIALITY
4.1.
The Employee, LKQ and the Company agree to keep the existence and terms of this
Agreement and the circumstances concerning the termination of the Employee's
employment and those giving rise to, connected with or concerning the Claims
confidential, save where such disclosure is to HMRC, required by law, to give
effect to the terms of this Agreement or (where necessary or appropriate) to:

a.
the Employee’s spouse, civil partner or partner, immediate family or legal or
professional advisers, provided that they agree to keep the information
confidential; or

b.
the Employee’s insurer for the purposes of processing a claim for loss of
employment; or



302864334 v2



--------------------------------------------------------------------------------




c.
the Employee’s recruitment consultant or prospective employer to the extent
necessary to discuss his employment history; or

d.
the Company's insurers, legal or professional advisers.

4.2.
The Employee undertakes not to make or cause to be made (directly or
indirectly):

a.
any derogatory or disparaging statement about the Company, any Associated
Company or any of its or their officers, employees or shareholders; or

b.
any comment to the press or other media or any other public statement concerning
his employment with the Company, or its termination, save where such comment is
consistent with the provisions of Schedule 1, without the prior written consent
of the Company such consent not to be unreasonably refused.

4.3.
The Company and LKQ shall use their reasonable endeavours to procure that none
of their senior management teams makes or causes to be made (directly or
indirectly):

a.
any derogatory or disparaging statement about the Employee; or

b.
any comment to the press or other media or any other public statement concerning
his employment with the Company, or its termination, save where such comment is
consistent with the provisions of Schedule 1, without the prior written consent
of the Employee such consent not to be unreasonably refused.

4.4.
The Employee acknowledges that he continues to be bound by clause 13
(Confidentiality), clause 14 (Intellectual Property), clause 17 (Restrictive
Covenants) (as varied by this Agreement) and clause 24 (Litigation Assistance)
of the Contract of Employment both before and after the Termination Date.

5.    SETTLEMENT AND WAIVER
5.1.
The parties acknowledge that as a consequence of the circumstances leading up to
the termination of the Employee’s employment, in a letter from the Qualified
Lawyer to the Company, dated 19 December 2018, the Employee alleged that he
could potentially be entitled to claim constructive and/or unfair dismissal
pursuant to section 111 of the Employment Rights Act 1996. However, the Company
denies all liability in connection with the same.

5.2.
The terms contained in this Agreement are in full and final settlement of the
Claims and the Employee represents to the Company that he accepts and he does
hereby accept the terms of this Agreement in full and final settlement of the
Claims.



302864334 v2



--------------------------------------------------------------------------------




5.3.
Without prejudice to Clauses 5.1 and 5.2, the Employee further represents to the
Company that he accepts and he does hereby accept the terms of this Agreement in
full and final settlement of any other claims that he has or may have against
the Company or any Associated Company relating to his employment, the
termination of his employment or any other matter associated with his employment
or the termination of his employment including (without limitation) any action
that might be commenced before an Employment Tribunal or Court of law in respect
of any and all of the following claims:

a.
any common law claims, including any claim for breach of contract or tort;

b.
unfair or constructive dismissal under the Employment Rights Act 1996;

c.
unlawful deductions from wages under the Employment Rights Act 1996;

d.
a statutory redundancy payment under the Employment Rights Act 1996;

e.
any other claim under the Employment Rights Act 1996;

f.
any claim which arises under the:

i.
Equal Pay Act 1970;

ii.
Sex Discrimination Act 1975;

iii.
Race Relations Act 1976;

iv.
Trade Union & Labour Relations (Consolidation) Act 1992 (as amended);

v.
Disability Discrimination Act 1995;

vi.
Protection from Harassment Act 1997;

vii.
Working Time Regulations 1998;

viii.
National Minimum Wage Act 1998;

ix.
Public Interest Disclosure Act 1998;

x.
Human Rights Act 1998;

xi.
Data Protection Act 1998;



302864334 v2



--------------------------------------------------------------------------------




xii.
Employment Relations Act 1999;

xiii.
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000;

xiv.
Fixed Term Employees (Prevention of Less Favourable Treatment) Regulations 2002;

xv.
Employment Act 2002;

xvi.
Employment Equality (Religion or Belief) Regulations 2003;

xvii.
Employment Equality (Sexual Orientation) Regulations 2003;

xviii.
Employment Act 2002 (Dispute Resolution) Regulations 2004;

xix.
Transfer of Undertakings (Protection of Employment) Regulations 2006;

xx.
Work and Families Act 2006 (and any regulations made thereunder);

xxi.
Employment Equality (Age) Regulations 2006;

xxii.
Equality Act 2010; and

g.
any other statutory claims or for breach of statutory duties.

5.4.
The Employee warrants and further represents that the claims referred to at
Clause 5.3 are all of the claims that have been contemplated by the Employee.
The Employee further warrants that he has raised with the Qualified Lawyer all
facts and issues relevant to his employment and its termination which could give
rise to a statutory complaint.

5.5.
For the purposes of Clause 5.3, "claims" shall include any claim or right of
action arising from a subsequent retrospective change or clarification of the
law. The Employee acknowledges that he agrees to the terms of Clause 5.3
notwithstanding that he acknowledges that he may be mistaken as to the facts
and/or the law concerning any potential claim or right of action.

5.6.
Any claims in respect of any pension rights or pension benefits which have
accrued to the Employee up to the Termination Date and any future claims for
personal injury of which the Employee is currently unaware are excluded from
this Agreement. The Employee warrants that as at the date of this Agreement, he
is not aware of any such pension or personal injury claim against the Company or
any Associated Company or of any claim which would fall outside of the scope of
Clause 5.3.



302864334 v2



--------------------------------------------------------------------------------




5.7.
The Employee hereby agrees that, except for sums and benefits referred to in
this Agreement, no other sums or benefits are due to him from the Company or any
Associated Company and without limitation to the generality of the foregoing, he
expressly waives any right or claim that he has or may have to any benefit or
award programme or grant of equity interest, or to any other benefit, payment or
award he may have received had his employment not terminated including, without
limitation, any bonus, commission, notice or payment in lieu of notice.

5.8.
The Employee acknowledges that the settlement of each of the claims set out in
Clauses 5.1 and 5.3 is and shall be construed as separate and severable
(including in relation to each of the types of claim covered by the definition
of "claims" in Clause 5.5) and in the event of the settlement of any such claim
being determined as being void for any reason, such invalidity shall not affect
or impair the validity of the settlement of the other claims.

5.9.
As a condition of payment of the Termination Payment, the Employee warrants that
he has not at any time committed a breach of the Contract of Employment which
would entitle the Company to terminate his employment without notice.

5.10.
The Employee warrants that there has been no "improper behaviour" within the
meaning of section 111A of the Employment Rights Act 1996 by the Company or any
Associated Companies or any of its/their respective independent consultants,
contractors, officers or employees in relation to any settlement offer or this
Agreement and in particular but without limitation that there has been no undue
pressure placed on the Employee to sign this Agreement.

5.11.
The Employee confirms that he enters into the warranties in Clauses 5.4, 5.6,
5.9 and 5.10 above having taken advice from the Qualified Lawyer on the
statutory claims and prospective entitlement to bring statutory proceedings
which he has or may have against the Company, or any Associated Company, its or
their employees, officers or shareholders.

5.12.
The Employee acknowledges that the Company has agreed these terms in reliance on
the warranties and representations set out above. In the event that,
notwithstanding the provisions of this Agreement, the Employee brings any claims
or proceedings, (whether statutory or otherwise), relating to his employment
with the Company or any Associated Company, or the termination thereof, against
the Company, any Associated Company, its or their employees, officers or
shareholders, (whether in an Employment Tribunal, the High Court, a County Court
or otherwise), (excluding claims to enforce the provisions of this Agreement or
relating to any claim for personal injury or pension rights or pension benefits
which have accrued to the Employee up to the Termination Date), the Employee
agrees that he will forfeit any unpaid instalments of the Termination Payment
and that he will repay to the Company on demand and in full by way of liquidated
damages an amount equal to the lesser of:



302864334 v2



--------------------------------------------------------------------------------




a.
the amount claimed by the Employee in the proceedings (or the maximum amount of
compensation which could be awarded in respect of those proceedings); and

b.
any paid instalments of the Termination Payment.

This sum shall be recoverable as a debt, together with all costs, including
legal costs, reasonably incurred by the Company in recovering the sum and/or in
relation to any claims or proceedings so brought by the Employee and together
with interest thereon for the period commencing on the date the sum was paid to
the Employee and ending on the date the Company receives repayment of such
monies in full, such interest to be calculated at the prevailing National
Westminster Bank Base Rate published on the date the said sum was paid to the
Employee.
5.13.
The Employee agrees that any grievance or appeal that may have been raised by
him to the Company shall be deemed to have been withdrawn by the Employee on the
date of this Agreement. The Employee agrees not to submit any grievances or
appeal to the Company in relation to his employment or its termination. The
Employee further agrees that any grievances or appeals he may have in relation
to his employment or its termination and all claims that may arise from or in
relation to such grievances and/or appeal shall be settled conclusively by the
terms of this Agreement.

5.14.
The Employee agrees that he will not make any subject access requests to the
Company or any Associated Company other than in respect of any matters which he
is not aware of at the date of signing this Agreement. The Employee agrees that
he relinquishes and agrees not to pursue any current subject access request(s)
outstanding at the date he signs this Agreement and that all such requests shall
be deemed to have been withdrawn by him at the date he signs this Agreement.

5.15.
To the extent permitted by the Act, the Company hereby waives any claims against
the Employee of which it is aware or ought reasonably to be aware as at the date
of this Agreement, arising out of or relating to his employment or the
termination of his employment.

5.16.
The Employee shall continue to be eligible for cover under the Company’s
Directors & Officers insurance policy (providing cover in respect of the
Employee’s directorships of the Company and any Associated Company), subject to
the terms of the relevant policy from time to time in force, for a period of six
years from the Termination Date when such cover, and the Employee’s entitlement
to it, shall cease.

6.    STATUTORY PROVISIONS ON SETTLEMENT AGREEMENTS
6.1.
The Employee represents and warrants that he:



302864334 v2



--------------------------------------------------------------------------------




a.
has received independent legal advice from the Qualified Lawyer as to the terms
and effect of this Agreement and, in particular, its effect on the Employee's
ability to pursue his rights before an Employment Tribunal; and

b.
is advised by the Qualified Lawyer that there is, and was in force at the time
the Employee received the advice referred to above, insurance under a policy of
professional indemnity insurance covering the risk of a claim by the Employee in
respect of loss arising in consequence of that advice.

6.2.
The Employee agrees to provide a copy of the Solicitor's Certificate attached to
this Agreement, signed by the Qualified Lawyer, to the Company on the date of
this Agreement.

6.3.
The Company and the Employee agree and acknowledge that this Agreement satisfies
the conditions for regulating compromise agreements and settlement agreements
under Section 203(3) Employment Rights Act 1996 (as amended), Section 77(4A) Sex
Discrimination Act 1975 (as amended), Section 72(4A) Race Relations Act 1976,
Section 17C(2) Disability Discrimination Act 1995, Section 288 Trade Union &
Labour Relations (Consolidation) Act 1992 (as amended), Section 49(4) National
Minimum Wage Act 1998, Regulation 35(2) Working Time Regulations 1998,
Regulation 9 Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, Regulation 10 Fixed Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, Schedule 4 paragraph 2(2) Employment
Equality (Religion or Belief) Regulations 2003, Schedule 4 paragraph 2(2)
Employment Equality (Sexual Orientation) Regulations 2003, regulation 40(4) of
the Information and Consultation of Employees Regulations 2004, Schedule 5
paragraph 2(2) Employment Equality (Age) Regulations 2006, Regulation 18
Transfer of Undertakings (Protection of Employment) Regulations 2006, paragraph
13 of the Schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006,
regulation 62 of the Companies (Cross-Border Mergers) Regulations 2007 and
section 58 of the Pensions Act 2008, and Section 147 Equality Act 2010.

7.    ANNOUNCEMENT
7.1.
The Company shall make an internal announcement on the date of this Agreement in
the form attached at Schedule 1 to this Agreement.

7.2.
LKQ shall make an external announcement on the date of this Agreement in the
form attached at Schedule 2 to this Agreement.

8.    RESIGNATION FROM DIRECTORSHIPS
The Employee will resign from all offices which he holds in the Company and any
Associated Company on the Termination Date and the Employee undertakes to sign
and return a copy of the letter which


302864334 v2



--------------------------------------------------------------------------------




appears at Schedule 3 to this Agreement. The Employee acknowledges that his
resignation is the result of the mutual agreement of the parties, and not any
specific disagreement between him and LKQ Corporation.
9.    WHOLE AGREEMENT
The parties to this Agreement agree and acknowledge that this Agreement sets out
the entire agreement between them and supersedes all previous discussions
between them and their advisers and all statements, representations, terms and
conditions, warranties, guarantees, proposals, communications and understandings
(if any) whenever given and whether orally or in writing, all of which are
hereby treated as terminated by mutual consent.
10.    COUNTERPARTS
10.1.
This deed may be executed in any number of counterparts, each of which when
executed and delivered shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.

10.2.
Transmission of the executed signature page of a counterpart of this deed email
(in PDF, JPEG or other agreed format) shall take effect as delivery of an
executed counterpart of this agreement. If either method of delivery is adopted,
without prejudice to the validity of the agreement thus made, each party shall
provide the others with the original of such counterpart as soon as reasonably
possible thereafter.

11.    GOVERNING LAW ETC
11.1.
This Agreement shall be governed by and construed in accordance with the laws of
England and the English courts shall have exclusive jurisdiction for all
purposes connected with this Agreement.

11.2.
This Agreement is "without prejudice" until it is signed by all the signatories
indicated below at which point it will become open and binding.

12.    THIRD PARTIES
The Contracts (Rights of Third Parties) Act 1999 shall apply to this Agreement
to the extent (but no more) than set out in this clause. Any third party shall
be entitled to enforce the benefits conferred on it by Clauses 1, 3, 4, 5 and 8
of this Agreement. The consent of a third party shall not be required for the
variation or termination of this Agreement, even if that variation or
termination affects the benefits conferred on any third party.




302864334 v2



--------------------------------------------------------------------------------




IN WITNESS whereof this document has been executed as a deed and is delivered
and takes effect on the date first above written.




SIGNED AS A DEED
by Euro Car Parts Limited
acting by:


Signature of Director     /s/ John Quinn
Print name of Director     John Quinn     
in the presence of:    
Witness:
Signature     /s/ Alison Gould     
Name         Alison Gould         
Address    


Occupation     Chief Investment Officer










302864334 v2



--------------------------------------------------------------------------------




SIGNED AS A DEED
by LKQ Corporation
acting by:


Signature of Director                 /s/ Dominick Zarcone
Print name of Director                 Dominick Zarcone
in the presence of:    
Witness:
Signature     /s/ Mary P Zarcone     
Name         Mary P Zarcone         
Address    


        
Occupation     Retired Teacher


SIGNED AS A DEED    /s/ Sukhpal Sing Ahluwalia
by Sukhpal Singh Ahluwalia
in the presence of:
Witness:
Signature     /s/ Arpana Mangrola
Name         Arpana Mangrola


302864334 v2



--------------------------------------------------------------------------------




Address    


Occupation     Director
 


































302864334 v2



--------------------------------------------------------------------------------






SOLICITOR'S CERTIFICATE


I, Melanie Lane, confirm that I am a solicitor of the Senior Courts of England
and Wales who holds a practising certificate and that I have given independent
legal advice to Sukhpal Singh Ahluwalia as to the terms and effects of this
Agreement and, in particular, its effect on Sukhpal Singh Ahluwalia’s ability to
pursue a complaint before an Employment Tribunal. I further confirm that there
was in force at the time of the advice given in this Agreement cover under a
policy of professional indemnity insurance for the risk of any claim by Sukhpal
Singh Ahluwalia in respect of loss arising in consequence of my advice to him.












Signed     /s/ Melanie Lane
Melanie Lane


Dated:    31 December 2018


 








302864334 v2



--------------------------------------------------------------------------------






SCHEDULE 1
Internal announcement
To:        Euro Car Parts Team
From:        Joe Holsten - Chairman of the Board, LKQ Corporation
Nick Zarcone - President and CEO, LKQ Corporation
        
Subject:     Sukhpal Singh Ahluwalia Update




Sukhpal Singh Ahluwalia, born in Uganda, was forced to flee his home country for
a new life in Britain in 1972. Then he went to work and almost 40 years ago at
the young age of 18, Sukhpal founded what would eventually become Euro Car
Parts.  In 1979 with a small bank loan, Sukhpal raised £5,000 and set up a motor
parts shop in Willesden, North West London. Euro Car Parts expanded by 25%-35%
in the early years, and eventually became the leading aftermarket supplier of
parts, paints and equipment for all makes of cars to garages and collision
repair shops. Along the way, many innovations in the fields of logistics, world
sourcing, IT systems integration, staff motivation, marketing and CRM have
supported the continued growth of the business.  By 2008, Euro Car Parts had
opened its 61st branch and closed the year with about £145 million in revenue.


A few years later Sukhpal was ready for a change and in October 2011 he sold
Euro Car Parts to LKQ Corporation. At the time, ECP had 89 branches and
approximately £275 million in revenue.  Sukhpal remained active in the business
and continued to serve as CEO until 2014.  He then became Executive Chairman of
ECP and a member of the LKQ Board of Directors. Since the transaction with LKQ
in 2011, ECP’s growth has accelerated, ending 2018 with more than a four-fold
increase in revenue to more than £1.2 billion delivered through more than 300
locations across the United Kingdom and the Republic of Ireland. Under Sukhpal’s
leadership, in 2017, Euro Car Parts opened an additional 778,000 square foot
National Distribution Centre near Tamworth, Staffordshire. The result of an £80
million investment in the West Midlands, it is one of the largest car parts
distribution facilities in the world and one of the largest automated warehouses
in Europe.


In addition to his roles with ECP, LKQ and many civic and charitable
organizations, several years ago Sukhpal, along with his 3 sons, founded the
investment firm Dominvs Group to manage his family’s assets and it now has
divisions specialising in hospitality, residential and commercial property,
property development and private equity. Today, with an increasing amount of
Sukhpal’s time and energy focused on the activities of Dominvs, he has decided,
with a heavy heart, it is time for another change.  Therefore, effective January
2, 2019, Sukhpal is stepping away from his roles as Executive Chairman of ECP
and Director of LKQ Corporation.


While his amazing 40-year journey has come to a close, Sukhpal’s accomplishments
with ECP will forever carry on.  Please join us in congratulating Sukhpal on his
incredible career in the car parts industry and extending our very best wishes
for the continued success of Dominvs. 














302864334 v2



--------------------------------------------------------------------------------






SCHEDULE 2
External announcement




LKQ Corporation Announces Director Resignation


Chicago, IL (January 2, 2019) - LKQ Corporation (Nasdaq: LKQ) announced Sukhpal
Singh Ahluwalia has resigned from his positions as a Director of LKQ Corporation
and as Executive Chairman of its Euro Car Parts (ECP) subsidiary in the United
Kingdom, effective today.
Sukhpal founded a company forty years ago that eventually became Euro Car Parts,
which has grown to be the leading distributor of aftermarket automotive parts in
the UK. Sukhpal sold ECP to LKQ in late 2011 and stayed on as CEO until 2014
when he became Executive Chairman. Over the past several years Sukhpal and his
three sons have developed a substantial property business in the United Kingdom,
where more recently he has focused most of his time and energy.
Dominick Zarcone, President and Chief Executive Officer of LKQ Corporation,
stated, “Sukhpal has been a key partner with LKQ over the past seven years as we
have quadrupled the size of our business in the U.K., and he has served as a
valued LKQ board member. While we will miss his insights, we respect his desire
to spend all his time focused on the family property business and wish him
nothing but the best in those endeavours.”


Sukhpal Singh commented, “ECP has been my life’s work and there will always be a
bit of the company in me. I have enjoyed my relationship with LKQ but the time
has come for a change so I can devote my full abilities to building the property
business with my sons. I am confident in the strategy LKQ has for its European
segment and for the next level of growth and operational excellence at ECP.”


Joseph M. Holsten, Chairman of the Board of LKQ stated, “All of us at LKQ thank
Sukhpal for everything he has done to build ECP over the years and extend our
best wishes for much continued success.”


About LKQ Corporation
LKQ Corporation (www.lkqcorp.com) is a leading provider of alternative and
specialty parts to repair and accessorize automobiles and other vehicles.  LKQ
has operations in North America, Europe and Taiwan. LKQ offers its customers a
broad range of replacement systems, components, equipment and parts to repair
and accessorize automobiles, trucks, and recreational and performance vehicles.
Media Contacts:


Joseph P. Boutross
LKQ Corporation
Vice President, Investor Relations
(312) 621-2793
jpboutross@lkqcorp.com


Guido Weber
LKQ Europe
Director, Corporate Communications & Government Affairs
+49 (0) 8121 707-77151
guido.weber@stahlgruber.de






302864334 v2



--------------------------------------------------------------------------------






SCHEDULE 3
Letter resigning from Directorships/Other Offices


The Board of Directors
Euro Car Parts Limited
T2, Birch Coppice Business Park,
Danny Morson Way,
Dordon,
Tamworth,
England, B78 1SE
2 January 2019
Dear Sirs
Resignation from directorships and other offices
I write to confirm my resignation, with immediate effect from the date of this
letter, from all directorships and other offices which I hold with Euro Car
Parts Limited and any Associated Company (as defined in the Settlement Agreement
entered into between me and Euro Car Parts Limited dated 2 January 2019). My
resignation is the result of the mutual agreement of the parties, and not any
specific disagreement between me and LKQ Corporation.
I instruct and irrevocably authorise you, as my agent, to convey and effect such
resignations to each of the relevant companies, by sending a copy of this letter
to the respective Boards of Directors.
I further confirm that I have no cause of action against the Company or any
Associated Companies or its or their respective officers or employees, and
hereby waive all and any such claims against it or them, arising from or
connected with the above resignation.
Yours faithfully
/s/ Sukhpal Singh Ahluwalia
Sukhpal Singh Ahluwalia






302864334 v2

